                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00197-RJC-DSC

BRUCE RHYNE and JANICE RHYNE,               )
                                            )
             Plaintiffs,                    )
                                            )
               v.                           )
                                            )                ORDER
UNITED STATES STEEL                         )
CORPORATION, SAFETY-KLEEN                   )
SYSTEMS, INC., and THE SAVOGRAN             )
COMPANY,                                    )
                                            )
             Defendants.                    )

      THIS MATTER comes before the Court on the parties’ motions under Daubert

and Federal Rule of Evidence 702 to exclude expert testimony and Plaintiffs’ motions

in limine to exclude certain evidence.

I.    BACKGROUND

      This is a toxic tort action brought by Bruce Rhyne and his wife, Janice Rhyne,

arising out of Mr. Rhyne’s diagnosis with acute myeloid leukemia (“AML”). Plaintiffs

allege that Mr. Rhyne was diagnosed with AML as a result of his exposure to benzene

in various products manufactured by Defendants.        Nine of the twelve original

Defendants have been dismissed pursuant to settlement or court order. As for the

three remaining Defendants, Plaintiffs allege that Mr. Rhyne was exposed to benzene

from using (a) Liquid Wrench containing raffinate supplied by Defendant United

States Steel Corporation (“USS”), (b) 105 Solvent manufactured by Defendant Safety-

Kleen Systems, Inc., and (c) Kutzit manufactured by Defendant The Savogran




     Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 1 of 57
Company. Mr. Rhyne’s alleged exposure to Defendants’ benzene-containing products

occurred performing non-occupational work at home from approximately 1970 to

1975, during his high school internship at an auto mechanic shop from approximately

1974 to 1975, and during his employment with Duke Energy as a pipefitter and

maintenance mechanic from 1976 to 1998.1

       Before the Court are Defendants’ motions to exclude the testimony of Plaintiffs’

causation and exposure experts, Plaintiffs’ motion to exclude the testimony of one

defense expert, and Plaintiffs’ motions in limine to exclude evidence of radiation

exposure and a genetic defect as alternative causes of Mr. Rhyne’s AML. The motions

have been fully briefed and are ripe for adjudication.2

II.    LEGAL FRAMEWORK

       Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

testimony. Rule 702 states:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise
       if:

       (a) the expert’s scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact
       in issue;



1 Although Mr. Rhyne’s employment with Duke Energy continued after 1998 to May
2015, he was employed as a maintenance supervisor during that time and had
limited, if any, exposure to benzene. (See Doc. No. 148-3, at 4–16.)
2 During the summary judgment hearing, the Court sought to schedule a several day

hearing on the anticipated motions under Daubert and Rule 702. (Doc. No. 179, at
80:17–25, 81:15–83:23.) Counsel for Plaintiffs then suggested that the motions be
decided on the papers, and counsel for Defendants did not make any objection thereto.
(Doc. No. 179, at 84:4–86:9.) Accordingly, the Court resolves the motions without
conducting a Daubert hearing.
                                           2

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 2 of 57
      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the
      facts of the case.

Fed. R. Evid. 702. “Courts have distilled the requirements of Rule 702 into two crucial

inquiries: 1) whether the proposed expert’s testimony is relevant; and 2) whether it

is reliable.” Yates v. Ford Motor Co., 113 F. Supp. 3d 841, 845 (E.D.N.C. 2015). “The

Supreme Court has made clear that it is the trial court’s duty to play a gatekeeping

function in deciding whether to admit expert testimony: ‘The trial judge must ensure

that any and all scientific testimony or evidence admitted is not only relevant, but

reliable.’” United States v. Crisp, 324 F.3d 261, 265 (4th Cir. 2003) (quoting Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).

      In Daubert, the Supreme Court announced five factors that district courts may

consider in assessing the relevance and reliability of expert testimony. 509 U.S. at

593–94. Those factors are:

      (1) whether the particular scientific theory “can be (and has been)
      tested”; (2) whether the theory “has been subjected to peer review and
      publication”; (3) the “known or potential rate of error”; (4) the “existence
      and maintenance of standards controlling the technique’s operation”;
      and (5) whether the technique has achieved “general acceptance” in the
      relevant scientific or expert community.

Crisp, 324 F.3d at 266 (quoting Daubert, 509 U.S. at 593–94). The Daubert factors,

however, are neither definitive nor exhaustive. Kumho Tire Co. v. Carmichael, 526

U.S. 137, 150–51 (1999). “In determining whether proffered expert testimony is

reliable, the district court has broad discretion to consider whatever factors bearing



                                           3

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 3 of 57
on validity that the court finds to be useful; the particular factors will depend upon

the unique circumstances of the expert testimony involved.”             United States v.

Hammoud, 381 F.3d 316, 337 (4th Cir. 2004); see also Kumho Tire, 526 U.S. at 142

(“[T]he law grants a district court the same broad latitude when it decides how to

determine reliability as it enjoys in respect to its ultimate reliability determination.”).

“The inquiry to be undertaken by the district court is ‘a flexible one’ focusing on the

‘principles and methodology’ employed by the expert, not on the conclusions reached.”

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) (quoting

Daubert, 509 U.S. at 594–95). At the same time, “conclusions and methodology are

not entirely distinct from one another,” and “nothing in either Daubert or the Federal

Rules of Evidence requires a district court to admit opinion evidence that is connected

to existing data only by the ipse dixit of the expert.” GE v. Joiner, 522 U.S. 136, 146

(1997). In determining the admissibility of expert testimony, district courts “should

be conscious of two guiding, and sometimes competing, principles: (1) that Rule 702

was intended to liberalize the introduction of relevant expert evidence; and (2) that

due to the difficulty of evaluating their testimony, expert witnesses have the potential

to be both powerful and quite misleading.” Hammoud, 381 F.3d at 337 (quotation

marks omitted).

       To succeed on their claims, Plaintiffs must prove both general causation and

specific causation. Dunn v. Sandoz Pharm. Corp., 275 F. Supp. 2d 672, 676 (M.D.N.C.

2003). General causation exists when exposure to an agent can cause the disease at

issue, and specific causation exists when exposure to the agent in fact caused the



                                            4

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 4 of 57
disease in a particular individual. Doe v. Ortho-Clinical Diagnostics, Inc., 440 F.

Supp. 2d 465, 471 (M.D.N.C. 2006). The Fourth Circuit has held that “[i]n order to

carry the burden of proving a plaintiff’s injury was caused by exposure to a specified

substance, the plaintiff must demonstrate the levels of exposure that are hazardous

to human beings generally as well as the plaintiff’s actual level of exposure.”

Westberry, 178 F.3d at 263 (quotation marks omitted). Typically, expert testimony

is necessary to prove general and specific causation. Zellars v. NexTech Northeast,

LLC, 895 F. Supp. 2d 734, 739 (E.D. Va. 2012), aff’d, 533 F. App’x 192 (4th Cir. July

17, 2013).

       It is well recognized that epidemiology usually provides the best evidence of

general causation in toxic tort actions. Norris v. Baxter Healthcare Corp., 397 F.3d

878, 882 (10th Cir. 2005); Rider v. Sandoz Pharm. Corp., 295 F.3d 1194, 1198 (11th

Cir. 2002); In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Prods. Liab.

Litig., 174 F. Supp. 3d 911, 914 (D.S.C. 2016). “Epidemiology is the field of public

health and medicine that studies the incidence, distribution, and etiology of disease

in human populations.” Michael D. Green et al., Reference Guide on Epidemiology,

in Fed. Judicial Ctr., Reference Manual on Scientific Evidence 551 (3d ed. 2011)

[hereinafter Reference Guide on Epidemiology]. “Epidemiologic evidence identifies

agents that are associated with an increased risk of disease in groups of individuals,

quantifies the amount of excess disease that is associated with an agent, and provides

a profile of the type of individual who is likely to contract a disease after being exposed

to an agent.” Id. at 552.



                                            5

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 5 of 57
      The ultimate question with which epidemiologists are concerned is whether a

causal relationship exists between an agent and a disease. Id. at 566. To establish

causation, epidemiological studies must first show an association between exposure

to an agent and the disease. Id.; accord In re Lipitor, 174 F. Supp. 3d at 914. An

association, however, is not equivalent to causation.          Reference Guide on

Epidemiology, at 552. “An association between exposure to an agent and disease

exists when they occur together more frequently than one would expect by chance.”

Id. at 566. Epidemiological studies commonly express the existence and strength of

an observed association between exposure and disease as “relative risk.” Id. A

relative risk equal to 1.0 indicates that there is no association between exposure to

the agent and the disease—the risk of disease in exposed individuals is the same as

the risk of disease in unexposed individuals. Id. at 567. A relative risk greater than

1.0 indicates a positive association between exposure to the agent and the disease—

the risk of disease in exposed individuals is greater than the risk of disease in

unexposed individuals. Id. And a relative risk less than 1.0 indicates a negative

association between exposure to the agent and the disease—the risk of disease in

exposed individuals is less than the risk of disease in unexposed individuals. Id.;

accord In re Lipitor, 174 F. Supp. 3d at 915.

      An observed association in a study, however, may result from random error.

Reference Guide on Epidemiology, at 572. The two main techniques for assessing

random error are statistical significance and confidence intervals. Id. at 573. To

measure the statistical significance of a study, epidemiologists calculate a p-value.



                                          6

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 6 of 57
Id. at 576. “A p-value represents the probability that an observed positive association

could result from random error even if no association were in fact present.” Id. If the

observed p-value for a study falls below the preselected level, most commonly .05,

then the study is statistically significant—that is, the results are unlikely to be due

to random error. Id. at 573, 576–77. “A confidence interval provides both the relative

risk (or other risk measure) found in the study and a range (interval) within which

the risk likely would fall if the study were repeated numerous times.” Id. at 573. Put

differently, “[a] confidence interval is essentially a margin of error for the estimated

relative risk.” In re Lipitor, 174 F. Supp. 3d at 915 (quotation marks omitted). “If a

95% confidence interval is specified, the range encompasses the results we would

expect 95% of the time if samples for new studies were repeatedly drawn from the

population.” Reference Guide on Epidemiology, at 580. If the range of possible

results includes a relative risk of 1.0, the study is not statistically significant because

it includes a result which does not indicate an association. Id. at 581; accord In re

Lipitor, 174 F. Supp. 3d at 915.

       “Once an association has been found between exposure to an agent and

development of a disease, researchers consider whether the association reflects a true

cause-effect relationship.” Reference Guide on Epidemiology, at 597. “Assessing

whether an association is causal requires an understanding of the strengths and

weaknesses of the study’s design and implementation, as well as a judgment about

how the study findings fit with other scientific knowledge.” Id. at 553. To determine

whether an association reflects a causal relationship, epidemiologists apply the



                                            7

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 7 of 57
factors set out by Sir Austin Bradford Hill in his 1965 article on providing

epidemiological evidence of causation: (1) temporal relationship, (2) strength of the

association, (3) dose-response relationship, (4) replication of the findings, (5)

biological plausibility, (6) consideration of alternative explanations, (7) cessation of

exposure, (8) specificity of the association, and (9) consistency with other knowledge.

Id. at 600; accord In re Lipitor, 174 F. Supp. 3d at 916. “Whether an established

association is causal is a matter of scientific judgment, and scientists appropriately

employing this method ‘may come to different judgments’ about whether a causal

inference is appropriate.” In re Lipitor, 174 F. Supp. 3d at 916 (quoting Milward v.

Acuity Specialty Prods. Grp., Inc., 639 F.3d 11, 18 (1st Cir. 2011)).

III.    DEFENDANTS’ MOTIONS3

        As to general causation, Plaintiffs offer the expert testimony of Peter F.

Infante, an epidemiologist, and Robert Harrison, a medical doctor. As to specific

causation, Plaintiffs offer the expert testimony of Infante, Harrison, and Steven D.

Gore, a medical doctor. And as to Mr. Rhyne’s level of exposure to benzene, Plaintiffs

offer the expert testimony of Robert F. Herrick, an industrial hygienist. Defendants

have moved to exclude the testimony of all Plaintiffs’ experts.

        A.    Safety Kleen’s Mineral Spirits Product

        Before turning to the reliability and relevance of each expert’s opinion, it is




3 USS and Safety Kleen filed most of the Daubert motions presently before the Court.
As Savogran filed a notice stating it joined in all the motions filed by USS and Safety
Kleen, (Doc. Nos. 205, 235, 242), the Court refers to the motions as though they were
filed by all Defendants and addresses defendant-specific arguments where necessary.
                                           8

       Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 8 of 57
necessary to address an argument raised by Safety Kleen that is specific to its

product.   Safety Kleen’s 105 Solvent (“parts washer solvent” or “mineral spirits

solvent”) is mineral spirits based. Mineral spirits are petroleum-derived distillate

mixtures that contain benzene and other chemicals. (Doc. No. 196-9, ¶ 32.) In this

case, Plaintiffs’ general causation experts opine that exposure to benzene can cause

AML, and Plaintiffs’ specific causation experts opine that Mr. Rhyne’s exposure to

benzene in Defendants’ products—including Safety Kleen’s parts washer solvent—

caused his AML. Safety Kleen argues that, with respect to Plaintiffs’ claims as to

Safety Kleen, the causation question in this case is not whether exposure to benzene

can and did cause Mr. Rhyne’s AML, but whether exposure to mineral spirits can and

did cause Mr. Rhyne’s AML. According to Safety Kleen, the opinions of Plaintiffs’

causation experts are unreliable and irrelevant because they focus on benzene

instead of mineral spirits.   In making this argument, Safety Kleen relies on a

declaration of its expert David Pyatt, a toxicologist, and two cases: Henricksen v.

Conoco Phillips Co., 605 F. Supp. 2d 1142 (E.D. Wash. 2009) and Burst v. Shell Oil

Co., No. 14-109, 2015 U.S. Dist. LEXIS 77751 (E.D. La. June 16, 2015).

      Henricksen was a former gasoline tanker truck driver who was diagnosed with

AML. 605 F. Supp. 2d at 1148. Henricksen and his wife alleged that his AML was

caused by his exposure to benzene in defendant’s gasoline. Id. The parties agreed

that defendant’s gasoline contained benzene and that the scientific literature

provided clear evidence of a causal relationship between certain levels of exposure to

benzene and benzene-containing solvents, on the one hand, and the development of



                                          9

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 9 of 57
AML, on the other. Id. at 1150. Plaintiffs’ theory was that low dose exposure to

benzene in gasoline can cause AML. Id. at 1170. Defendant argued that plaintiffs

could not establish that there was a sufficient level of benzene as an ingredient of

gasoline for exposure to gasoline to result in an increased risk of AML. Id. at 1148,

1151. Defendant’s experts opined that competitive inhibition between benzene and

the other compounds found in gasoline mitigate the potential carcinogenic properties

of the small amounts of benzene in gasoline.4 Id. at 1151.

      The court identified the general causation question as whether exposure to the

benzene component of gasoline can cause AML. Id. at 1156. The court recognized

that, in addition to the numerous studies on the hazardous effects of benzene, there

were numerous studies on the hazardous effects of gasoline. Id. at 1170. The court

engaged in an in-depth review of the scientific literature on benzene and gasoline.

The court first concluded that the studies on which plaintiffs’ experts relied to support

their opinions that low dose exposure to benzene in gasoline can cause AML did not

reliably support such opinions. Id. at 1170–72 (discussing the reports and studies

that investigated the Tranguch gasoline spill and the Australian Institute of

Petroleum’s Health Watch reports). The court noted that the most relevant studies

cited by plaintiffs’ experts were those addressing occupational gasoline exposure and

the risk of AML. Id. at 1172. One case-control study5 found a statistically significant


4  In Henricksen, plaintiffs offered Infante as a general causation expert, and
defendant offered Pyatt as a causation expert. In this case, Plaintiffs and Defendants
also offer Infante and Pyatt, respectively, as causation experts.
5 A case-control study compares the rates of exposure in the group of individuals with

the disease to the rates of exposure in the group of individuals without the disease.


                                           10

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 10 of 57
association between the risk of AML and employment in automobile manufacturing,

as a gas station attendant, and in petroleum manufacturing. Id. at 1173. The study

did not find a statistically significant association between the risk of AML and

employment in automobile mechanics or employment as a truck, bus, or taxi driver.

Id. The study authors concluded that the associations between certain occupational

exposures to gasoline and the risk of AML remain unclear. Id.

      The other study cited by plaintiffs’ experts that addressed occupational

gasoline exposure and AML studied the risk of AML within different occupations.

The only occupation that resulted in an increased risk of AML was “male petrol

station attendants and demonstrators.” Id. The authors hypothesized that exposure

to benzene from petrol had contributed to the excess risk of AML, but the court noted

that the study had been criticized by other scientists for various reasons—including

for the discovery that three of the ten reported AML cases observed among petrol

station attendants never worked as a petrol station attendant and three others only

did so for a short time. Id. Plaintiffs’ and defendant’s experts recognized that the

studies on gasoline station attendants yielded inconsistent results, and the largest

study on service station workers found no statistically significant increased risk of

AML among 19,000 gasoline attendants. Id.

      The experts agreed that the most relevant studies were those on tanker truck

drivers or gasoline distribution workers. Id. Three major epidemiological studies

involving large cohorts of such workers had been conducted, and each showed no



Reference Guide on Epidemiology, at 557.
                                         11

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 11 of 57
statistically significant increased risk of AML among tanker truck drivers or gasoline

distribution workers. Id. at 1173–74.

        The court excluded the testimony of plaintiffs’ general causation experts

because the studies on which they relied did not support their causation conclusions

“in the face of the overwhelming body of contradictory and inconsistent

epidemiological evidence.” Id. at 1175. The court explained that the studies relied

on by plaintiffs’ experts “make clear that the connection between gasoline or the

benzene component of gasoline and AML is at this point in time only a hypothesis in

need of further investigation” and, as a result, plaintiffs’ “experts can only reliably

attest to gasoline exposure as a theoretical or possible cause, not a probable cause of

Henricksen’s AML.” Id. at 1176.

        In Burst,6 plaintiff alleged that her late husband’s regular exposure to benzene

in defendants’ gasoline during the years he worked as a gas station attendant and

mechanic caused his AML. 2015 U.S. Dist. LEXIS 77751, at *3. As in Henricksen,

plaintiff’s expert opined that low dose exposure to benzene in gasoline can cause AML

and that plaintiff’s late husband’s exposure to benzene in gasoline caused his AML.

Id.   The parties agreed that gasoline contains benzene and, at certain levels of

exposure, benzene can cause AML. Id. at *23–24. Defendants argued, however, that

there is no scientific basis for concluding that exposure to gasoline containing benzene

causes AML. Id. at *9. The court noted that “the data related to gasoline exposure




6Plaintiff and defendants also offered Infante and Pyatt, respectively, as causation
experts in Burst.
                                           12

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 12 of 57
is far from consistent with the data related to benzene exposure.” Id. at *23. And

like defendant in Henricksen, defendants argued that the observed carcinogenic

effects of gasoline are different from those of benzene because of the small

concentration of benzene in gasoline and because of the competitive inhibition

between the components of gasoline. Id. at *25–26. The court thus concluded that

although the scientific literature on benzene was relevant to plaintiff’s expert’s

general causation opinion, it alone could not provide a reliable basis for such opinion.

Id. at *27.

       The court then turned to the gasoline literature on which plaintiff’s expert

relied. The court concluded that the expert’s methodology was not reliable because

he relied on a number of studies that did not isolate exposure to gasoline or did not

provide exposure metrics; he relied on studies that did not exhibit statistically

significant results or did not indicate a positive association between gasoline exposure

and AML; he relied on studies that did not specifically examine AML; and he cherry-

picked data from studies that did not otherwise support his conclusion, failed to

explain contrary results, reached conclusions that the authors of the study did not

make, and manipulated data without providing any evidence of his work. Id.

       There are critical differences between Henricksen and Burst, on the one hand,

and this case, on the other. A significant basis for the courts’ decisions in both

Henricksen and Burst was that there was a body of scientific literature that

specifically investigated the association between exposure to gasoline and the risk of

AML that was inconsistent and failed to support a causal relationship between



                                          13

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 13 of 57
exposure to gasoline and the risk of AML. And in both cases, the defense experts

provided a scientific explanation as to why exposure to benzene in gasoline does not

cause an increased risk of AML despite the known causal relationship between

exposure to benzene and the risk of AML.

      Here, there is no evidence of a contrary body of literature on mineral spirits

that is inconsistent with the literature on benzene generally. Safety Kleen relies on

a declaration of its expert, Pyatt, who states that “there have been over a dozen

studies where investigators have specifically evaluated mineral spirits (or similar

distillates) related to AML or leukemia risk” and “[t]hese studies are uniformly

negative regarding increased risk of leukemia, AML or related diseases.” (Doc. No.

196-9, ¶ 33.)   Pyatt cites eighteen different studies to support this statement,

seventeen of which are included in the record.7 (Doc. No. 196-10.)

      The Court has extensively reviewed the seventeen studies and, contrary to

Pyatt’s declaration, they are not uniformly negative regarding exposure to mineral

spirits and an increased risk of AML. For example, Bouchardy et al. (2016) was a

case-referent study that presented an overview of cancer risk patterns by

socioeconomic status and occupation in Switzerland. Christine Bouchardy et al.,

Cancer Risk by Occupation and Socioeconomic Group Among Men—A Study by the

Association of Swiss Cancer Registries, 28 Scandinavian J. of Work, Env’t & Health

1 (2002).8 The authors found an excess of acute leukemia cases among foundry



7 Only the abstract of Poynter et al. (2016), the study cited at reference 168 of Pyatt’s
declaration, is included in the record. (See Doc. No. 196-10, at Ex. 10-J.)
8 See Doc. No. 196-10, at Ex. 10-d.


                                           14

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 14 of 57
workers, electricians, and science professionals.      Id. at 32.   The study did not

investigate or make any conclusions regarding associations between exposure to

mineral spirits and the risk of AML. As another example, Pyatt cites Siemiatycki et

al. (1987), a case-referent study that examined the associations between exposure to

twelve different petroleum-derived liquids—including mineral spirits—and fourteen

different cancers. Jack Siemiatycki et al., Associations Between Several Sites of

Cancer and Twelve Petroleum-Derived Liquids, 13 Scandinavian J. of Work, Env’t &

Health 493 (1987).9 Neither AML nor even leukemia generally, however, were among

the cancers investigated, and Pyatt fails to connect or extrapolate the study’s findings

on associations between exposure to mineral spirits and the risk of other cancers to

the risk of AML. See Burst, 2015 U.S. Dist. LEXIS 77751, at *17 (“[S]tudies that do

not examine the precise disease at issue may not provide good grounds for an expert’s

opinion.”); Reference Guide on Epidemiology, at 605 n.169 (“When a party claims that

evidence of a causal relationship between an agent and one disease is relevant to

whether the agent caused another disease, courts have required the party to show

that the mechanisms involved in development of the disease are similar.”). The other

studies cited by Pyatt are likewise not relevant to the state of the literature regarding

the association between exposure to mineral spirits and the risk of AML because they

either do not assess exposure to mineral spirits or do not assess the risk of AML.

         Further, the defense experts in Henricksen and Burst opined that exposure to

benzene in gasoline does not cause an increased risk of AML due to competitive



9   See Doc. No. 196-10, at Ex. 10-m.
                                           15

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 15 of 57
inhibition between the various components of gasoline that mitigates the

carcinogenic properties of benzene. Here, other than Pyatt’s conclusion regarding the

studies on mineral spirits, Safety Kleen has not provided any explanation for why

exposure to benzene in mineral spirits should be evaluated differently than exposure

to benzene in other solvents. Safety Kleen makes much about the fact that the World

Health Organization’s International Agency for Research on Cancer (“IARC”)

classifies benzene as a carcinogen but does not classify mineral spirits as a

carcinogen. Safety Kleen’s argument is not convincing.

      IARC establishes working groups of independent scientists to evaluate the

carcinogenic risk of certain agents to humans and publishes in the form of

monographs reviews of the carcinogenicity data on those agents. In each monograph,

IARC categorizes the carcinogenicity of the agent into one of five categories. Group

1 includes agents that are carcinogenic to humans, and this category is used when

there is sufficient evidence of carcinogenicity in humans. Group 2A includes agents

that are probably carcinogenic to humans, and this category is used when there is

limited evidence of carcinogenicity in humans and sufficient evidence of

carcinogenicity in experimental animals. Group 2B includes agents that are possibly

carcinogenic to humans, and this category is generally used for agents for which there

is limited evidence in humans in the absence of sufficient evidence in experimental

animals. Group 3 includes agents that are not classifiable as to their carcinogenicity

in humans, and this category is used when the agent does not fall into any other

category. And Group 4 includes agents that are probably not carcinogenic to humans,



                                         16

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 16 of 57
and this category is used for agents for which there is evidence suggesting lack of

carcinogenicity in humans together with evidence suggesting lack of carcinogenicity

in experimental animals.      IARC, Some Organic Solvents, Resin Monomers and

Related Compounds, Pigments and Occupational Exposures in Paint Manufacture

and Painting, 47 Monographs on the Evaluation of Carcinogenic Risks to Humans

29–30 (1989).

         IARC’s monograph on mineral spirits is from 1989 and it concluded that there

was inadequate evidence of the carcinogenicity of mineral spirits in humans and no

available data on the carcinogenicity of mineral spirits in experimental animals. Id.

at 72.     IARC thus classified mineral spirits as a Group 3 agent that was not

classifiable as to its carcinogenicity in humans. Id. IARC expressly states, however,

that benzene is excluded from its monograph on mineral spirits. Id. at 35. Moreover,

IARC’s 2018 monograph on benzene expressly recognizes the use of mineral spirits

as a potential source of benzene exposure. IARC, Benzene, 120 Monographs on the

Evaluation of Carcinogenic Risks to Humans 68 (2018).

         In short, unlike Henricksen and Burst, there are not compelling reasons for

evaluating exposure to benzene in mineral spirits differently than exposure to

benzene in other solvents. The evidence shows that 99% of all occupational exposures

to benzene are not from technical grade benzene, but from solvents containing

benzene. (Doc. No. 196-5, at 173:4–8.) As a result, the scientific literature on benzene

primarily examines exposure to benzene as a component of other products rather

than exposure to technical grade benzene. (Doc. No. 196-5, at 153:2–18.) Herrick



                                          17

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 17 of 57
calculated Mr. Rhyne’s benzene exposure from his use of Safety Kleen’s mineral

spirits solvent (as well as the other Defendants’ products), and Plaintiffs’ experts’

causation opinions are based on Mr. Rhyne’s benzene exposure as calculated by

Herrick. (Doc. No. 194-3, at 131:9–15; Doc. No. 191-3, at 62:9–63:14.) Consistent

with Henricksen and Burst, the Court concludes that the general causation question

in this case is whether exposure to benzene in Defendants’ various products—

including Safety Kleen’s mineral spirits solvent—can cause AML. Unlike Henricksen

and Burst, the Court concludes that the scientific literature on the association

between exposure to benzene as a component of other solvents and the risk of AML

provides a reliable basis for Plaintiffs’ experts’ causation opinions. See Milward v.

Acuity Specialty Prods. Grp., Inc., 639 F.3d 11, 14–15 (1st Cir. 2011) (concluding that

plaintiffs’ general causation expert’s opinion that exposure to benzene causes acute

promyelocytic leukemia was reliable and relevant to plaintiffs’ claims that exposure

to benzene in defendants’ products caused Milward’s acute promyelocytic leukemia);

Campos v. Safety-Kleen Sys., Inc., 98 F. Supp. 3d 372, 378–79 (D.P.R. 2015)

(concluding that plaintiffs’ causation experts’ opinions that exposure to benzene

causes chronic myelogenous leukemia was admissible and rejecting Safety Kleen’s

argument that the experts considered the wrong substance because Safety Kleen’s

mineral spirits solvent is not benzene and the fact that it contains benzene does not

support the conclusion that it can cause chronic myelogenous leukemia); Wagoner v.

Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011) (identifying the general

causation question as whether exposure to benzene can cause multiple myeloma



                                          18

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 18 of 57
where plaintiff alleged that exposure to benzene in defendants’ products, including a

mineral spirits product, caused the decedent’s development of multiple myeloma).

      B.     Infante

      Plaintiffs offer Infante to provide expert testimony on both general causation

and specific causation. Defendants argue that Infante’s opinion must be excluded

because it is unreliable. Defendants further argue that Infante is not qualified to

render an opinion on specific causation.

      Infante’s expert report, dated October 2, 2017, states: “The historical literature

clearly demonstrates by 1971 . . . that exposure to benzene caused severe bone

marrow depression and most likely all forms of leukemia as well.” (Doc. No. 148-4,

at 24.) In October 2018, Infante gave a PowerPoint presentation to representatives

of the Norwegian government and numerous petrochemical companies. (Doc. No.

196-5, at 60:9–15, 61:6–13.) One of Infante’s PowerPoint slides stated that “only after

the Infante et al. 1977 study was benzene generally accepted as a cause of AML.”

(Doc. No. 186-3.) Defendants argue that the statement in Infante’s expert report is

inconsistent with the statement in his PowerPoint presentation and, as a result,

Infante’s opinion is unreliable.

      Defendants’ argument is meritless. That a fact is clearly demonstrated by the

historical literature does not mean that the fact is generally accepted by the relevant

scientific community. During Infante’s deposition, defense counsel had Infante read

the statement in his report regarding the state of the historical literature in 1971.

(Doc. No. 196-5, at 57:16–58:2.)    Defense counsel then asked if it was Infante’s



                                           19

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 19 of 57
testimony that it was generally accepted by 1971 that benzene causes AML, to which

Infante replied: “No, it doesn’t say that.”    (Doc. No. 196-5, at 58:4–7.)    Infante

explained that in 1971, there were many people who thought exposure to benzene

caused all forms of leukemia. (Doc. No. 196-5, at 59:11–13.) But Infante repeatedly

stated that general acceptance means acceptance by everyone, and exposure to

benzene as a cause of AML was not generally accepted until after publication of

Infante et al. (1977).    (Doc. No. 196-5, at 66:5–14, 67:12–68:4.)       There is no

inconsistency between the statement in Infante’s report regarding the state of the

historical literature in 1971 and the statement in Infante’s PowerPoint presentation

that exposure to benzene was not generally accepted as a cause of AML until after

Infante et al. (1977).

      Defendants also argue that Infante is not qualified to render an opinion on

specific causation. Infante is an epidemiologist; he is not a hematologist, oncologist,

toxicologist, or medical doctor. (Doc. No. 196-5, at 14:8–22.) As discussed above,

epidemiology focuses on the issue of general causation, not specific causation. In

opposition to Defendants’ argument, Plaintiffs restate Infante’s qualifications that

undoubtedly qualify him to render an opinion on general causation. For example,

Plaintiffs state that Infante has over forty-five years of experience researching the

toxicity and carcinogenicity of benzene and determining the cancer risk from

exposure to chemicals as a director with OSHA, has published over twenty-five

scientific articles related specifically to benzene exposure and the risk of leukemia

and other benzene-related diseases, and has served as an expert epidemiologist on an



                                          20

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 20 of 57
IARC working group. Plaintiffs make no effort, however, to tie those qualifications

to Infante’s offered opinion on specific causation. As the proponents of Infante’s

testimony, Plaintiffs bear the burden of proving that Infante is qualified to give the

offered opinions by a preponderance of proof. Cooper v. Smith & Nephew, Inc., 259

F.3d 194, 199 (4th Cir. 2001). Plaintiffs have not met their burden with respect to

Infante’s offered opinion on specific causation. See In re Viagra Prods. Liab. Litig.,

658 F. Supp. 2d 950, 960 (D. Minn. 2009) (concluding that an epidemiologist was not

qualified to give an opinion on specific causation).    Therefore, the Court grants

Defendants’ motions as to Infante’s specific causation opinion and excludes the same.

The Court denies Defendants’ motions as to Infante’s general causation opinion.

       C.    Harrison

       Defendants move to exclude Harrison’s expert testimony on both general

causation and specific causation.

             1.     General Causation

       With respect to general causation, Defendants argue that to support Harrison’s

opinion that exposure to low doses of benzene can cause AML, Harrison relies on two

studies that do not support his opinion: Kirkeleit et al. (2008) and Stenehjem et al.

(2015).

       Kirkeleit et al. (2008) was a historical cohort study10 of Norway upstream

petroleum workers engaged in drilling and production of crude oil, natural gas, and



10In general, a cohort study measures and compares the incidence of disease in the
group of individuals who were exposed to the agent and the group of individuals who
were not exposed to the agent. Reference Guide on Epidemiology, at 557.
                                         21

     Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 21 of 57
natural gas liquids. Kirkeleit et al., Increased Risk of Acute Myelogenous Leukemia

and Multiple Myeloma in a Historical Cohort of Upstream Petroleum Workers

Exposed to Crude Oil, 19 Cancer Causes Control 13 (2008).11 Benzene is a natural

component of crude oil and natural gas. Id. The study categorized petroleum workers

into five categories: (1) upstream operator offshore, (2) drilling and well maintenance

offshore, (3) catering offshore, (4) others offshore, and (5) petroleum workers onshore.

Id. at 14. Upstream operator offshore workers had the most extensive contact with

products containing benzene, and the study found a statistically significant increased

risk of AML among those workers. Id. at 17. The authors concluded that “[g]iven the

established association between benzene exposure and hematologic neoplasms,

benzene exposure probably caused the observed risk of [AML.]” Id. Safety Kleen

criticizes Harrison’s reliance on the study because the authors recognized the lack of

good exposure estimates as a major limitation and acknowledged “it is unclear at

which level of exposure benzene poses an increased risk of developing hematologic

neoplasms.”     Id.   Still, the authors concluded that the benzene exposure levels

reported in crude oil assays and the low benzene content of crude oil

         indicate that the atmospheric exposure from the crude or condensate
         has been well below the exposure levels that most studies have reported
         to be necessary for inducing hematologic neoplasms. This increased risk
         thus implies that the exposure levels have been higher than published
         for this industry, or that the increased risk for these neoplasms can be
         found at lower levels of exposure than previously assumed. In support
         of the latter interpretation a few studies have reported an association
         between a mean benzene exposure around, and even below, 1 ppm and
         increased risk of [AML] . . . .



11   See Doc. No. 194-6.
                                           22

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 22 of 57
Id. at 19 (emphasis added). The study thus lends support for Harrison’s opinion that

benzene exposure at lower doses can cause AML, notwithstanding that the study did

not definitively conclude that an increased risk of AML can be found at lower levels

of exposure. See Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 354 (5th Cir.

2007) (“We also understand that in epidemiology hardly any study is ever conclusive,

and we do not suggest that an expert must back his or her opinion with published

studies that unequivocally support his or her conclusion.”); Yates, 113 F. Supp. 3d at

851 (“[T]he general level of hazardous exposure need not be expressly established by

a particular scientific study, so long as the expert is able to establish that he uses a

scientifically reliable method to extrapolate the results from scientific literature.”).

           Stenehjem et al. (2015) was another historical cohort study of Norwegian

upstream petroleum workers. J.S. Stenehjem et al., Benzene Exposure and Risk of

Lymphohaematopoietic Cancers in 25,000 Offshore Oil Industry Workers, 112 British

J. of Cancer 1603 (2015).12 The study found an association between cumulative low-

level benzene exposure and the risk of AML; however, the result was not statistically

significant. Id. at 1607–08. Safety Kleen contends that because the result was not

statistically significant, the study does not provide a reliable basis for Harrison’s

opinion, citing cases from other jurisdictions. But the Fourth Circuit has expressly

“decline[d] to establish a bright-line rule requiring experts to rely only on evidence

that is statistically significant or else have their opinions excluded.” In re Lipitor

(Atorvastatin Calcium) Mktg., Sales Practices & Prods. Liab. Litig., 892 F.3d 624, 642



12   See Doc. No. 194-9.
                                           23

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 23 of 57
(4th Cir. 2018).

       Therefore, the Court concludes that Kirkeleit et al. (2008) and Stenehjem et al.

(2015) provide a reliable basis for Harrison’s opinion that exposure to lower doses of

benzene can cause AML.

              2.    Specific Causation

       Defendants argue that Harrison’s specific causation opinion must be excluded

because he failed to perform a reliable differential diagnosis.

       “[D]ifferential diagnosis is a standard scientific technique of identifying the

cause of a medical problem . . . by determining the possible causes for the patient’s

symptoms and then eliminating each of these potential causes until reaching one that

cannot be ruled out or determining which of those that cannot be excluded is the most

likely.” Cooper, 259 F.3d at 200 (quotation marks omitted) (omission in original).

“This technique has widespread acceptance in the medical community, has been

subject to peer review, and does not frequently lead to incorrect results.” Westberry,

178 F.3d at 262 (quotation marks omitted). Thus, the Fourth Circuit has held that

“a reliable differential diagnosis provides a valid foundation for an expert opinion.”

Id. at 263.

       Defendants argue that Harrison’s differential diagnosis is unreliable because

he failed to rule out radiation exposure, a genetic defect, and obesity as alternative

causes of Mr. Rhyne’s AML.       “A differential diagnosis that fails to take serious

account of other potential causes may be so lacking that it cannot provide a reliable

basis for an opinion on causation.” Id. at 265. “Thus, if an expert utterly fails to



                                          24

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 24 of 57
consider alternative causes or fails to offer an explanation for why the proffered

alternative cause was not the sole cause, a district court is justified in excluding the

expert’s testimony.”     Cooper, 259 F.3d at 202.     “However, [a] medical expert’s

causation conclusion should not be excluded because he or she has failed to rule out

every possible alternative cause of a plaintiff’s illness.” Westberry, 178 F.3d at 265

(quotation marks omitted) (alteration in original). “In such cases, the alternative

causes suggested by a defendant normally affect the weight that the jury should give

the expert’s testimony and not the admissibility of that testimony.” Cooper, 259 F.3d

at 202.

      The parties do not dispute that Mr. Rhyne was exposed to radiation during his

employment with Duke Energy, and the experts agree that radiation exposure at

certain levels is a risk factor for AML. Defense experts Pyatt and Debra Kaden, a

toxicologist, testified that Mr. Rhyne’s radiation exposure was insufficient to cause

his AML. (Doc. No. 199-9, at 115:2–22; Doc. No. 199-10, at 88:1–17.) And Defendants

expressly concede that they do not posit that radiation caused Mr. Rhyne’s AML.

(Doc. No. 207, at 5.) Accordingly, radiation exposure is not a plausible alternative

cause of Mr. Rhyne’s AML. See Kannankeril v. Terminix Int’l, 128 F.3d 802, 808 (3d

Cir. 1997) (stating that defendant may attack plaintiff’s expert’s differential

diagnosis by pointing to “a plausible cause of the plaintiff’s illness other than the

defendant’s actions”).

      Nevertheless, Harrison adequately ruled out radiation exposure as an

alternative cause of Mr. Rhyne’s AML.          Harrison understood that Mr. Rhyne’s



                                          25

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 25 of 57
dosimetry measurements indicate that Mr. Rhyne’s cumulative radiation exposure

over his lifetime was 0.5 REM,13 and Harrison testified that 0.5 REM is insufficient

to cause AML. (Doc. No. 194-3, at 44:3–7.) Defendants take issue with Harrison’s

assumption that Mr. Rhyne’s radiation exposure was 0.5 REM, but Defendants do

not contend that Mr. Rhyne’s radiation exposure was greater than 0.5 REM.

Moreover, Harrison testified that radiation exposure is only significant to AML at 5

REMs or above. (Doc. No. 194-3, at 146:8–22.) Therefore, Harrison adequately ruled

out radiation exposure as the sole cause of Mr. Rhyne’s AML. Cooper, 259 F.3d at

202 (stating that “if an expert utterly fails to consider alternative causes or fails to

offer an explanation for why the proffered alternative cause was not the sole cause, a

district court is justified in excluding the expert’s testimony”).

         Defendants also argue that Harrison failed to rule out that Mr. Rhyne’s AML

was familial. Mr. Rhyne’s sister was diagnosed with AML, and the experts agree that

AML can have a familial or genetic link. There are a number of genetic or heritable

mutations that are commonly found in familial AML, and the presence of these

mutations can be determined by genetic analysis. (Doc. No. 194-3, at 36:7–11.)

Harrison testified that in order to determine whether Mr. Rhyne’s AML is familial,

Harrison would need to see genetic testing confirming the presence of one or more of

the genetic defects commonly found in familial AML. (Doc. No. 194-3, at 39:4–12.)

Mr. Rhyne did not have these tests done because of the critical condition he was in

when he first presented with AML. (Doc. No. 191-3, at 41:9–19.) As a result, Harrison



13   REM stands for roentgen equivalent man and is a unit of radiation dosage.
                                           26

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 26 of 57
could not conclusively rule out familial AML. Harrison explained, however, that

familial AML is rare, accounting for only about 4% of all AML cases. (Doc. No. 194-

3, at 36:5–6.) In addition, the average age of persons who present with familial AML

is in the thirties, and it is unusual for familial AML to present in someone in their

fifties or sixties. (Doc. No. 194-3, at 37:1–5.) Mr. Rhyne was diagnosed with AML at

age 59. Therefore, the Court concludes that Harrison considered the possibility that

Mr. Rhyne’s AML is familial, and his inability to conclusively rule out familial AML

does not render his causation opinion unreliable, but instead goes to the weight that

the jury should give the opinion.     Cooper, 259 F.3d at 202 (stating that “the

alternative causes suggested by a defendant normally affect the weight that the jury

should give the expert’s testimony and not the admissibility of that testimony”).

      Last, Defendants argue that Harrison failed to rule out obesity as an

alternative cause of Mr. Rhyne’s AML. There is scientific literature suggesting that

obesity is a risk factor for AML, and Mr. Rhyne was obese at the time of diagnosis.

Harrison’s expert report incorrectly states that Mr. Rhyne was not obese. (Doc. No.

148-6, at 12.) But during his deposition, Harrison testified that if Mr. Rhyne were

obese, then obesity is a possible contributing factor to his AML. (Doc. No. 194-3, at

145:3–9.) Harrison also explained that even if Mr. Rhyne were obese, cancer can be

multifactorial and exposure to benzene was still a substantial contributing factor to

the development of Mr. Rhyne’s AML.         (Doc. No. 194-3, at 196:15–25.)     Thus,

Harrison’s mistaken belief that Mr. Rhyne was not obese does not render his

differential diagnosis unreliable and can be attacked on cross-examination. See



                                         27

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 27 of 57
Bresler v. Wilmington Tr. Co., 855 F.3d 178, 195 (4th Cir. 2017) (stating that

“questions regarding the factual underpinnings of the [expert’s] opinion affect the

weight and credibility of the [witness’s] assessment, not its admissibility” (quotation

marks omitted)); United States v. Moreland, 437 F.3d 424, 431 (4th Cir. 2006) (“The

court need not determine that the proffered expert testimony is irrefutable or

certainly correct. As with all other admissible evidence, expert testimony is subject

to testing by ‘vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof.’” (citation omitted) (quoting Daubert, 509

U.S. at 596)).

                                     *       *     *

      Therefore, the Court concludes that Harrison’s causation opinions are both

reliable and relevant. The Court denies Defendants’ motions to exclude Harrison’s

expert testimony.

      D.     Gore

      Plaintiffs offer Gore to provide expert testimony on specific causation.

Defendants make three arguments as to why Gore’s testimony should be excluded:

(1) he failed to perform a reliable differential diagnosis, (2) he should not be permitted

to rely on Herrick’s exposure calculations, and (3) his opinion that a damaged

hematopoietic, or blood-forming, stem cell may stay quiescent for many years or even

decades before it proliferates and causes leukemia is not based on a reliable method.

             1.     Differential Diagnosis

      Defendants contend that Gore’s differential diagnosis is unreliable because he



                                           28

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 28 of 57
failed to rule out radiation exposure, a genetic defect, and obesity as alternative

causes of Mr. Rhyne’s AML.

      As discussed above, defense experts Pyatt and Kaden testified that Mr.

Rhyne’s radiation exposure was insufficient to cause his AML, (Doc. No. 199-9, at

115:2–22; Doc. No. 199-10, at 88:1–17), and Defendants concede that they do not posit

that radiation caused Mr. Rhyne’s AML. Thus, radiation exposure is not a plausible

alternative cause of Mr. Rhyne’s AML. See Kannankeril, 128 F.3d at 808 (stating

that defendant may attack plaintiff’s expert’s differential diagnosis by pointing to “a

plausible cause of the plaintiff’s illness other than the defendant’s actions”).

Nevertheless, Gore testified that Mr. Rhyne’s position at Duke Energy was not a high-

risk radiation occupation, and it would be very unlikely that radiation exposure

caused Mr. Rhyne’s AML. (Doc. No. 191-3, at 17:25–18:12.) The Court thus concludes

that Gore considered radiation exposure as an alternative cause of Mr. Rhyne’s AML

and offered an adequate explanation as to why it was not the sole cause. See Cooper,

259 F.3d at 202 (stating that “if an expert utterly fails to consider alternative causes

or fails to offer an explanation for why the proffered alternative cause was not the

sole cause, a district court is justified in excluding the expert’s testimony”).

      As discussed with respect to Harrison’s differential diagnosis, the genetic tests

necessary to determine the presence of genetic defects commonly found in familial

AML were not done for Mr. Rhyne due to his critical condition. This does not render

Gore’s opinion unreliable, but instead affects its weight. Smith v. Wyeth-Ayerst Labs.

Co., 278 F. Supp. 2d 684, 692 (W.D.N.C. 2003) (stating that “differential diagnosis



                                           29

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 29 of 57
doesn’t require plaintiff to rule out every other cause, only to offer an explanation and

take account of the other potential causes”).

      With respect to Mr. Rhyne’s obesity, Gore considered it as an alternative cause

of Mr. Rhyne’s AML. Gore recognized that “[t]he aggregate data suggests that obesity

may increase the risk of AML by a factor of approximately 1.5” and that Mr. Rhyne’s

“obesity may be considered a contributing factor.” (Doc. No. 148-8, at 11.) But that

obesity may have been a contributing factor to Mr. Rhyne’s AML does not render

exposure to benzene a non-substantial contributing factor to Mr. Rhyne’s AML. (Doc.

No. 148-8, at 19.) Therefore, the Court concludes that Gore performed a reliable

differential diagnosis.

             2.     Reliance on Herrick’s Exposure Calculations

      Defendants also contend that Gore should not be permitted to rely on Herrick’s

exposure calculations because Gore’s report relied on exposure calculations

performed by a different expert whom Plaintiffs have since withdrawn, and Gore did

not amend his report to indicate that he intended to rely on Herrick’s exposure

calculations. Defendants argue that without Herrick’s exposure calculations, Gore

cannot reliably “rule in” exposure to benzene as a cause of Mr. Rhyne’s AML.

      Federal Rule of Civil Procedure 26(a)(2) requires the parties to disclose the

identity of any expert witness whom may be used at trial. Such disclosure must be

accompanied by a written report prepared by the witness that contains “a complete

statement of all opinions the witness will express and the basis and reasons for them,”

“the facts or data considered by the witness in forming them,” “any exhibits that will



                                           30

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 30 of 57
be used to summarize or support them,” “the witness’s qualifications,” “a list of all

other cases in which, during the previous 4 years, the witness testified as an expert

at trial or by deposition,” and “a statement of the compensation to be paid for the

study and testimony in the case.” Fed. R. Civ. P. 26(a)(2)(B). “Rule 26(e)(1) requires

a party to supplement its experts’ reports and deposition testimony when the party

learns of new information.” S. States Rack & Fixture, Inc. v. Sherwin-Williams Co.,

318 F.3d 592, 595–96 (4th Cir. 2003).

      “If a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “District courts are accorded broad

discretion in determining whether a nondisclosure or untimely disclosure of evidence

is substantially justified or harmless.” Bresler, 855 F.3d at 190 (quotation marks

omitted). In making this determination, district courts consider the following factors:

“(1) the surprise to the party against whom the evidence would be offered; (2) the

ability of that party to cure the surprise; (3) the extent to which allowing the evidence

would disrupt the trial; (4) the importance of the evidence; and (5) the nondisclosing

party’s explanation for its failure to disclose the evidence.” S. States, 318 F.3d at 597.

“The first four factors listed above relate primarily to the harmlessness exception,

while the last factor, addressing the party’s explanation for its nondisclosure, relates

mainly to the substantial justification exception.” Bresler, 855 F.3d at 190.

      The Court concludes that Plaintiffs’ failure to supplement Gore’s report to



                                           31

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 31 of 57
indicate that he was relying on Herrick’s exposure calculations was harmless. With

respect to the first factor, any surprise from Plaintiffs’ failure to supplement Gore’s

report was minimal. This case was originally filed in Pennsylvania state court. While

the case was proceeding in Pennsylvania, Plaintiffs provided the expert reports of

Infante, Harrison, Gore, and Stephen Petty, an industrial hygienist who calculated

Mr. Rhyne’s level of exposure to benzene. After the Pennsylvania court dismissed the

case based on forum non conveniens, Plaintiffs refiled it in this Court. Plaintiffs’

deadline to provide reports from their expert witnesses in this case was August 29,

2019. (Doc. No. 110.) Plaintiffs re-served the reports of Infante, Harrison, and Gore,

but did not re-serve Petty’s report. Instead, Plaintiffs provided the report of Herrick

and designated him as their exposure expert. Thus, Defendants were aware at least

as of September 2019 that Plaintiffs were relying on Herrick, rather than Petty, to

establish Mr. Rhyne’s level of exposure to benzene. Moreover, during his November

4, 2019 deposition, Gore testified that he was relying on Herrick’s exposure

calculations. (Doc. No. 191-3, at 46:1–5.)

      Turning to the second factor, Defendants were able to cure any purported

surprise. Defendants were put on notice that Plaintiffs were relying on Herrick as

their exposure expert at least two months before Gore’s deposition and approximately

one year before the trial is scheduled to begin in September 2020. See Bresler, 855

F.3d at 194 (concluding that plaintiff’s untimely disclosure did not affect defendant’s

ability to conduct its defense in any material respect where defendant had access to

the untimely disclosed information two months before trial).        And importantly,



                                             32

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 32 of 57
Herrick’s calculation of Mr. Rhyne’s exposure level was significantly less than Petty’s

calculation, thereby minimizing the prejudicial effect of any purported surprise.

Further, there is nothing in the record to suggest that allowing Gore’s testimony in

reliance on Herrick’s calculations would disrupt the trial in any way. Thus, the

second and third factors also strongly weigh in favor of finding that the nondisclosure

was harmless.

         The fourth and fifth factors weigh in favor of Defendants. The evidence is

important to Plaintiffs’ ability to prove specific causation, and Plaintiffs have not

offered any justification for the nondisclosure. Nevertheless, given the minimal

surprise caused by the nondisclosure, Defendants’ ample ability to cure any surprise,

and that allowing the evidence would not disrupt the trial, the Court concludes that

Plaintiffs’ failure to supplement Gore’s report to indicate he was relying on Herrick’s

exposure calculations was harmless, and Gore may rely on Herrick’s calculations at

trial.   See id. (concluding that the district court did not abuse its discretion in

admitting plaintiff’s untimely expert evidence where the first three factors supported

a finding that the untimely disclosure was harmless even though the last two factors

weighed in favor of exclusion).

               3.    Quiescent Stem Cell Opinion

         Defendants also move to exclude Gore’s opinion that a damaged hematopoietic,

or blood-forming, stem cell may stay quiescent for many years or even decades before

it proliferates and causes leukemia. Defendants argue that Gore’s quiescent stem

cell opinion is not based on a reliable method. Relying on a declaration of Pyatt,



                                          33

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 33 of 57
Defendants argue that numerous epidemiological studies establish that only those

benzene exposures that occurred within ten to fifteen years of diagnosis cause or

contribute to AML. (Doc. No. 182-9, ¶¶ 7–15.) Gore, however, failed to cite any

scientific literature in support of his opinion that a damaged hematopoietic stem cell

may stay quiescent for many years or even decades before it proliferates and causes

leukemia. And according to Pyatt’s declaration, the studies that have addressed the

length of time that stem cells remain quiescent do not support Gore’s opinion.14 (Doc.

No. 182-9, ¶¶ 25–34.)

       In their opposition to Defendants’ motion to exclude Gore’s testimony,

Plaintiffs do not address Gore’s quiescent stem cell opinion or Defendants’ arguments

for the exclusion thereof. Although Gore’s opinion may very well be correct, “nothing

in either Daubert or the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the ipse dixit of the expert.”

GE, 522 U.S. at 146. That is essentially what Plaintiffs ask this Court to do. Gore

does not cite any scientific literature or data to support his quiescent stem cell

opinion, and Plaintiffs make no effort to show or argue that the opinion is the product

of a reliable methodology. While Gore testified during his deposition approximately

eight months ago that there are a “gazillion” articles that support his quiescent stem

cell opinion, (Doc. No. 191-3, at 58:9–59:2), Plaintiffs did not have Gore submit a

supplemental report with citations to any supporting articles or other data.




14None of the studies cited by Pyatt regarding Gore’s quiescent stem cell opinion are
included in the record.
                                           34

     Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 34 of 57
       Plaintiffs bear the burden of proving that Gore’s opinion is reliable by a

preponderance of proof.    In the face of literature contrary to Gore’s opinion, an

absence of any literature or data supporting Gore’s opinion, and Plaintiffs’ failure to

make any effort to show or argue that Gore’s opinion is reliable, the Court is

constrained to conclude that Plaintiffs have not met that burden with respect to

Gore’s quiescent stem cell opinion. Therefore, the Court excludes Gore’s opinion that

a damaged hematopoietic stem cell may stay quiescent for many years or even

decades before it proliferates and causes leukemia.

       E.    Herrick15

       Herrick first calculated Mr. Rhyne’s daily average benzene exposure from each

product. Herrick then used Mr. Rhyne’s daily average benzene exposures to calculate

Mr. Rhyne’s cumulative benzene exposure from each product. Herrick opines that

the medium range of Mr. Rhyne’s cumulative benzene exposure was 12.96 to 26.57

parts per million-years (“ppm-years”)16 with a midrange value of 17.53 ppm-years.

(Doc. No. 132-8.)    In support of their motions to exclude Herrick’s testimony,

Defendants raise arguments that are specific to Herrick’s exposure calculations for

their respective products, as well as an argument that is not specific to any product

or calculation. The Court addresses Defendants’ product-specific arguments first and



15 In response to Defendants’ motions to exclude Herrick’s expert testimony, Plaintiffs
filed a declaration of Herrick. (Doc. No. 226-1.) Defendants argue that Herrick’s
declaration is an improper and untimely supplemental expert report. The Court need
not decide the propriety of Herrick’s declaration because the Court concludes that
Herrick’s testimony is admissible without considering Herrick’s declaration.
16 Cumulative exposure is expressed in ppm-years and is the product of Mr. Rhyne’s

average daily exposure to benzene and the number of years of exposure to benzene.
                                          35

     Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 35 of 57
then turns to the general argument.

            1.     Safety Kleen’s Product-Specific Arguments

                   i.    Herrick’s Use of ART

      To calculate Mr. Rhyne’s exposure to benzene from Safety Kleen’s parts washer

solvent, Herrick used the Advanced REACH Tool (“ART”). Safety Kleen argues that

ART is not a reliable tool for conducting an individual retrospective exposure

assessment. The Court disagrees.

      A European regulation titled Registration, Evaluation, Authorization and

Restriction of Chemicals (“REACH”) requires manufacturers and importers of

chemical substances to conduct quantitative occupational exposure studies for

identified and selected exposure scenarios. ART was developed to assist companies

in complying with REACH. (Doc. No. 148-3, at 18.) It simulates exposure to various

substances from different activities that users create through exposure scenarios by

selecting predetermined options regarding the product being used and circumstances

of use. (Doc. No. 201-3, at 86:11–17.) ART has two components: (1) a mechanistic

model based on physicochemical properties such as the product, vapor pressure, size

of the room, and type of use, and (2) calibration data of 2,500 to 3,000 real-world

measurements of exposure that are characteristic of the scenario being modeled.

(Doc. No. 201-3, at 87:10–16, 101:17–21, 102:22–103:12.)

      In LeBlanc et al. (2018), cited in Herrick’s report, the authors compared ART’s

benzene exposure predictions from using a mineral spirits parts washer solvent to

real-world measurements and found that ART’s exposure estimates were closer to the



                                        36

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 36 of 57
real-world measurements than other modeling approaches. (Doc. No. 204-8; Doc. No.

201-3, at 162:13–21, 165:1–13.) In addition, Herrick brought three recently published

articles to his deposition that compared different models’ predictions against real-

world exposure measurements that further support the superiority of ART over other

models. (Doc. No. 201-3, at 89:18–91:17.) While ART may have been developed to

assess exposures under REACH, that does not mean ART is an unreliable tool for

modeling individual retrospective exposure assessments.           There is scientific

literature supporting the reliability of ART’s individual exposure estimates and,

therefore, the Court concludes that Herrick’s methodology of using ART to calculate

Mr. Rhyne’s benzene exposure from use of Safety Kleen’s parts washer solvent was

reliable. See Milward v. Acuity Specialty Prods. Grp., Inc., 969 F. Supp. 2d 101, 108

(D. Mass. 2013) (concluding that expert’s exposure assessment was admissible where

expert used ART to calculate plaintiff’s benzene exposure from using paint that

contained mineral spirits), aff’d, 2016 U.S. App. LEXIS 7470 (1st Cir. Apr. 25, 2016).

                   ii.    Herrick’s Estimate of the Benzene Concentration in the
                          Parts Washer Solvent

      In modeling Mr. Rhyne’s exposure to benzene from using Safety Kleen’s parts

washer solvent, Herrick estimated that the concentration of benzene in the solvent

was 58 ppm. Safety Kleen argues that in estimating the benzene concentration was

58 ppm, Herrick ignored relevant and reliable real-world data on the benzene

concentration of mineral spirits, thus rendering his calculations unreliable.

      Safety Kleen operated a recycling center in Lexington, South Carolina, which

collected samples of its parts washer solvent for testing. Composite testing data

                                          37

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 37 of 57
indicates that from May 1992 through June 1993, the average concentration of

benzene in samples of parts washer solvent from the Lexington facility was 32.1 ppm

with a maximum of 64.3 ppm and a minimum of 11.6 ppm. (Doc. No. 206.) Additional

composite testing data indicates that the average concentration of benzene in samples

of parts washer solvent from the Lexington facility was 22.5 ppm in the first quarter

of 1994, 19.5 ppm in the second quarter of 1994, and 15.6 ppm in the fourth quarter

of 1994.17 (Doc. No. 201-6.) Safety Kleen argues that Herrick’s use of 58 ppm benzene

in the face of that data was unreliable.

         The evidence tends to show that Mr. Rhyne used the parts washer solvent from

the mid-1970s through 1998.         The benzene concentration in mineral spirits has

decreased over the years as the hazardous effects of benzene became known and

accepted and governmental agencies started regulating the benzene content of

products. (See Doc. No. 201-3, at 329:11–21.) The benzene concentration in mineral

spirits was thus higher in the 1970s and 1980s than it was in the 1990s. (Doc. No.

148-3, at 24–25.) Accordingly, the concentration of benzene in Safety Kleen’s mineral

spirits solvent in the early 1990s is not representative of the solvent’s benzene

concentration in the 1970s and 1980s. Moreover, the benzene in the parts washer

solvent decays over time, (Doc. No. 201-3, at 218:9–15), thus suggesting that the

benzene concentration in the samples at the time they were tested was less than the

concentration to which users were exposed.

         Further, Herrick’s use of 58 ppm was not based on mere speculation, as Safety



17   There is no data for the third quarter of 1994.
                                            38

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 38 of 57
Kleen contends. The purpose of the parts washer is to recirculate the solvent so that

it is used repeatedly.    (Doc. No. 201-3, at 218:20–24.)       As a result, based on

information from Safety Kleen on how often the parts washer solvent was replaced

with fresh solvent, Herrick estimated that the parts washer only contained fresh

solvent about every two weeks. (Doc. No. 201-3, at 323:16–22.) As the benzene in the

solvent decays over time, the benzene concentration in the solvent on any given day

was somewhere between the original benzene concentration when the solvent was

first replaced and the benzene concentration as time passed. (Doc. No. 201-3, at

323:23–324:2.) Herrick did not have specific information or data on the original

benzene concentration in the parts washer solvent. (Doc. No. 201-3, at 324:14–19,

325:5–8.) Herrick cited to scientific literature suggesting that until at least 2000, the

benzene content of fresh mineral spirits ranged from 100 ppm to 1,000 ppm, and other

literature reported ranges from 1,000 ppm to 10,000 ppm. (Doc. No. 148-3, at 24–25;

Doc. No. 201-3, at 325:9–14, 326:9–13.) Herrick thus recognized that there was not a

consensus as to the starting concentration of benzene in mineral spirits and

estimated that the average benzene concentration of the solvent used by Mr. Rhyne

was 58 ppm.     (Doc. No. 201-3, at 325:9–18.)     He explained that 58 ppm was a

reasonable value based on the historical literature and the rate at which Safety Kleen

changed out the solvent, and that 58 ppm was a conservative value that was likely

on the low end. (Doc. No. 201-3, at 217:5–10, 218:8–24, 323:16–324:23, 325:4–18,

326:9–22.) In addition, by using a concentration of 58 ppm, Herrick was able to

validate ART’s predictions using the results of Fedoruk et al. (2003), which took real-



                                           39

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 39 of 57
world exposure measurements from use of a mineral spirits solvent containing 58

ppm benzene. (Doc. No. 201-3, at 323:9–15.)

       Therefore, the Court concludes that Herrick’s estimate that the parts washer

solvent contained 58 ppm benzene was not based on mere speculation, and Safety

Kleen’s challenges to the accuracy of that factual underpinning go to the weight that

the jury should give Herrick’s opinion. See Bresler, 855 F.3d at 195 (stating that

“questions regarding the factual underpinnings of the [expert’s] opinion affect the

weight and credibility of the [witness’s] assessment, not its admissibility” (quotation

marks omitted)); Manpower, Inc. v. Ins. Co. of Pa., 732 F.3d 796, 808 (7th Cir. 2013)

(“The reliability of data and assumptions used in applying a methodology is tested by

the adversarial process and determined by the jury; the court’s role is generally

limited to assessing the reliability of the methodology—the framework—of the

expert’s analysis.”).

                        iii.   Herrick’s Inclusion of Far Field Exposures

       Safety Kleen also argues that Herrick’s exposure assessment is unreliable

because his calculation of Mr. Rhyne’s exposure from using Safety Kleen’s parts

washer solvent includes exposures from other products being used around Mr. Rhyne.

       ART allows one to measure exposure in the near field, which includes sources

within approximately three feet of the user, and the far field, which are secondary

sources of exposure outside the near field. (Doc. No. 201-3, at 133:11–134:4, 228:9–

12.) In modeling Mr. Rhyne’s exposure from his use of Safety Kleen’s parts washer

solvent, Herrick included near field and far field sources of exposure. (Doc. No. 201-



                                             40

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 40 of 57
3, at 342:8–13.) The far field sources of exposure were other sources of benzene

exposure in general, and one cannot tell from ART’s results how much exposure is

from the near field and how much is from the far field. (Doc. No. 201-3, at 238:22–

25, 343:3–8.) As a result, Herrick’s assessment of Mr. Rhyne’s benzene exposure from

using Safety Kleen’s parts washer solvent includes exposure from other sources for

which Safety Kleen is not responsible. Safety Kleen contends that this renders

Herrick’s exposure assessment unreliable.

      The Court disagrees. The inclusion of secondary sources of exposure is a

question as to the factual underpinnings of Herrick’s opinion, and it is for the jury to

determine the soundness of those factual underpinnings and the weight to be given

to his resulting conclusions. See Milward, 969 F. Supp. 2d at 108 (stating that

“questions about the proper [ART] input parameters are questions about the factual

underpinnings of the opinion, which are matters going to weight rather than

admissibility”).

             2.     USS’s Product-Specific Arguments

      Plaintiffs contend that Mr. Rhyne was exposed to benzene from raffinate, a

chemical byproduct of USS’s coking operations that was captured and sold. USS’s

raffinate contained a minimum of 5% benzene. USS sold raffinate to non-party

Radiator Specialty Company (“Radiator”) from 1960 through 1978 in bulk sales. In

turn, Radiator designed, manufactured, labeled, and sold a product called Liquid

Wrench that contained raffinate. USS last sold raffinate to Radiator in April 1978.

USS argues that as a result, Herrick’s estimate that Mr. Rhyne used the raffinate



                                          41

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 41 of 57
formula of Liquid Wrench until January 1979 is mere speculation.

      USS’s argument is without merit. Although USS last sold raffinate to Radiator

in April 1978, it does not follow that the raffinate formula of Liquid Wrench ceased

to exist in the marketplace at that time. Herrick explained that he estimated that

Mr. Rhyne used Liquid Wrench that contained raffinate until January 1979 because

he was trying to account for the fact that there was a certain amount of the raffinate-

containing Liquid Wrench in the marketplace that continued to be used after USS

last sold raffinate to Radiator in April 1978. (Doc. No. 201-3, at 166:15–167:6.)

Herrick’s estimate was not based on mere speculation, and USS’s challenges to the

correctness of that estimate and Herrick’s conclusions based thereon are for the jury.

See United States v. Cavely, 318 F.3d 987, 997–98 (10th Cir. 2003) (stating that

questions as to the validity of the assumptions underlying the expert’s opinion go to

weight and not admissibility); Acosta v. Vinoskey, 310 F. Supp. 3d 662, 673 (W.D. Va.

2018) (stating that “arguments about the factual basis of an expert’s opinion normally

go to its weight and not its admissibility”).

             3.     Savogran’s Product-Specific Arguments

      Savogran argues that Herrick’s exposure calculations are based on mere

speculation and that Herrick failed to use a reliable methodology.

                    i.     Exposure from Using Kutzit at Home

      Herrick relied on Mr. Rhyne’s deposition testimony for information about Mr.

Rhyne’s product use. From 1970 to 1975, Mr. Rhyne used Kutzit at home while

working with his dad on the family cars. (Doc. No. 214-2, at 316:14–317:19, 328:14.)



                                           42

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 42 of 57
Specifically, Mr. Rhyne used Kutzit to cut and scrape off gaskets. (Doc. No. 214-2, at

316:21–317:8, 317:16–17.) To calculate Mr. Rhyne’s exposure to benzene from using

Kutzit at home, Herrick estimated that Mr. Rhyne worked on the family cars one day

per month for six to seven hours. (Doc. No. 148-3, at 31.) Mr. Rhyne testified that he

did not use Kutzit every time he worked on cars with his dad. (Doc. No. 214-2, at

330:16–18.) Herrick thus estimated that Mr. Rhyne used Kutzit one day in every

three days that he worked on cars.       (Doc. No. 148-3, at 31.)    Based on those

estimations, Herrick used ART to determine that Mr. Rhyne’s daily average exposure

to benzene over each year from using Kutzit at home was 0.04 ppm. (Doc. No. 148-3,

at 31.)

          Savogran argues that Herrick’s exposure assessment is based on mere

speculation because Mr. Rhyne never testified that he worked on family cars one day

per month or that he used Kutzit one in every three days at home. While Mr. Rhyne

did not testify to such concrete data on how frequently he used Kutzit, Herrick’s

estimates are not based on mere speculation. Mr. Rhyne testified that he and his dad

worked on cars sometimes during the week after his dad got off from work and

sometimes on the weekend. (Doc. No. 214-2, at 330:9–13.) Based on that testimony,

Herrick’s estimate that Mr. Rhyne worked on cars one day per month is conservative.

As to how often he used Kutzit while working on cars, Mr. Rhyne testified that he did

not use Kutzit every time, but that he used Kutzit when he had to cut and scrape off

gaskets. (Doc. No. 214-2, at 317:16–17, 319:15–18.) Based on the type of work Mr.

Rhyne used Kutzit for, Herrick conservatively estimated that Mr. Rhyne used Kutzit



                                         43

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 43 of 57
one-third of the time that he worked on cars. (Doc. No. 148-3, at 19; Doc. No. 201-3,

at 347:12–25, 348:23–349:16.) Thus, while Herrick’s estimates are not based on exact

data on how often Mr. Rhyne used Kutzit at home, Herrick’s estimates are not based

on mere speculation. To require expert testimony to be based on exact information

as to how frequently plaintiff used a product fifty years ago, as Savogran suggests,

would effectively prohibit a plaintiff from ever recovering in a latent disease case.

Herrick’s estimates as to how often Mr. Rhyne used Kutzit at home are not based on

mere speculation, and Savogran’s challenges to the accuracy of those estimates go to

the weight that the jury should give to Herrick’s opinion. See Bresler, 855 F.3d at

195 (stating that “questions regarding the factual underpinnings of the [expert’s]

opinion affect the weight and credibility of the [witness’s] assessment, not its

admissibility” (quotation marks omitted)).

      Like Safety Kleen, Savogran also argues that ART is not a reliable tool for

conducting an individual retrospective exposure assessment. As discussed above, the

Court rejects that argument and concludes that Herrick’s methodology of using ART

to calculate Mr. Rhyne’s benzene exposure from using Kutzit at home is reliable.

                   ii.    Exposure from Using Kutzit at Setzer’s

      During his junior and senior years of high school (1974 and 1975), Mr. Rhyne

worked at Setzer’s Buick and Pontiac, an auto mechanic shop. (Doc. No. 214-2, at

584:13–16.) In his work at Setzer’s, Mr. Rhyne used Kutzit to cut and scrape off

gaskets.   (Doc. No. 214-2, at 663:12–16.)    To calculate Mr. Rhyne’s exposure to

benzene from using Kutzit at Setzer’s in 1974, Herrick estimated that Mr. Rhyne



                                         44

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 44 of 57
used a formulation of Kutzit that contained up to 56% benzene. (Doc. No. 148-3, at

17–18, 34.) But to calculate Mr. Rhyne’s exposure in 1975, Herrick estimated that

Mr. Rhyne used a formulation of Kutzit that contained approximately 0.025 to 0.5%

benzene. (Doc. No. 148-3, at 34.) To determine exposure from Mr. Rhyne’s use of

Kutzit, Herrick relied on Young et al. (1978), which collected air samples for five

sequential five-minute periods when a formula containing 52% benzene was used for

paint stripping. (Doc. No. 148-3, at 18, 34; Doc. No. 204-5.) The concentration of

benzene in the air samples ranged from 73 ppm to 225 ppm for an average of 130 ppm

over the 25-minute period. (Doc. No. 148-3, at 34; Doc. No. 204-5.) Accordingly, to

calculate Mr. Rhyne’s benzene exposure from using the benzene formulation of Kutzit

in 1974, Herrick used 130 ppm as Mr. Rhyne’s benzene exposure from using Kutzit

for a one-hour period. (Doc. No. 148-3, at 34.) To calculate Mr. Rhyne’s benzene

exposure from using the toluene formulation of Kutzit in 1975, Herrick reduced the

130 ppm value in proportion to his estimate that the toluene formulation of Kutzit

contained 0.025 to 0.5% benzene, yielding an average benzene exposure of 0.65 ppm

over a one-hour period. (Doc. No. 148-3, at 34.) Herrick then estimated that Mr.

Rhyne used Kutzit for one hour per day, one day per week, during the 9-month school

year. (Doc. No. 148-3, at 34.) Herrick’s estimations yielded a daily average exposure

of 2.44 ppm in 1974 and 0.01 ppm in 1975. (Doc. No. 148-3, at 34.) But because Mr.

Rhyne testified that some days he would work on gaskets (and use Kutzit) and other

days he would clean bolting or carburetors (and not use Kutzit), Herrick divided those

estimates in half, yielding an average daily exposure of 1.22 ppm in 1974 and 0.005



                                         45

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 45 of 57
ppm in 1975. (Doc. No. 148-3, at 34.)

      Savogran first argues that Herrick’s estimate that Mr. Rhyne used a Kutzit

formulation in 1974 that contained up to 56% benzene is baseless because Herrick

had no information as to which formulation of Kutzit Mr. Rhyne used in 1974.

      The evidence suggests that sometime around the end of 1973 and the beginning

of 1974, Savogran developed a new formulation of Kutzit in which benzene was

removed as an ingredient and replaced with toluene, thereby reducing but not

eliminating the benzene content of Kutzit. There is conflicting information, however,

as to when benzene was removed as an ingredient of Kutzit. (Doc. No. 148-3, at 17–

18.) Savogran inventory records indicate that the benzene formulation of Kutzit was

used until February 28, 1974. (Doc. No. 148-3, at 17.) Herrick thus estimated that

the benzene formulation of Kutzit existed in the marketplace and was used until it

was depleted at the end of 1974. (Doc. No. 201-3, at 359:21–362:1.) Herrick’s estimate

is not based on mere speculation and the accuracy thereof is for the jury.

      Next, Savogran argues that Herrick’s methodology of using the exposure levels

reported in Young et al. (1978) to calculate Mr. Rhyne’s exposure from using Kutzit

is unreliable because (1) Herrick states that the authors used a Kutzit formula but

nothing in the study indicates a Kutzit product or formula was used, (2) the authors

conducted the paint stripping in a two-car garage measuring approximately eight feet

by twenty-one feet by twenty feet and there is no reason to believe that Mr. Rhyne’s

workspace at Setzer’s was “anywhere close” to a two-car garage, and (3) the authors

only collected air samples for five sequential five-minute periods.



                                          46

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 46 of 57
      Savogran’s arguments are meritless. Although there is nothing in the study to

indicate that a Kutzit formula was used, the study used a solvent containing 52%

benzene, and Herrick estimated that the Kutzit formulation used by Mr. Rhyne

contained up to 56% benzene. As a result, the reported air sample levels provide a

reliable basis for Herrick’s estimate as to Mr. Rhyne’s exposure from using Kutzit in

1974, and Herrick’s methodology of reducing that value in proportion to the lesser

benzene content of the toluene formulation of Kutzit to estimate Mr. Rhyne’s

exposure from using Kutzit in 1975 was reliable. Turning to Savogran’s second point,

that there is no information as to the exact size and ventilation of Mr. Rhyne’s

workspace at Setzer’s does not render Herrick’s use of the reported exposure levels

from Young unreliable. Such a challenge goes to the weight that the jury should give

Herrick’s opinion. The same is true of Savogran’s criticism that the authors only

collected five air samples.

      Last, Savogran argues that Herrick’s exposure assessment is based on mere

speculation because Mr. Rhyne never testified that his use of Kutzit averaged out to

one hour per day, one day per week. In so arguing, Savogran seeks to impose a

standard of exactness and overlooks a critical step in Herrick’s methodology.

Herrick’s starting estimate that Mr. Rhyne used Kutzit one hour per day, one day per

week is based on Mr. Rhyne’s testimony that he worked at Setzer’s one day per week

and on the days that he cleaned gaskets, he used Kutzit for one hour. (Doc. No. 214-

2, at 584:17–19, 661:22–662:3.) Mr. Rhyne also testified, however, that some days he

would clean gaskets and thus use Kutzit, and other days he would clean bolting or



                                         47

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 47 of 57
carburetors for which he did not use Kutzit. (Doc. No. 214-2, at 661:10–21.) To

account for the fact that Mr. Rhyne did not clean gaskets each day he went to Setzer’s,

Herrick divided his exposure calculations in half. (Doc. No. 148-3, at 34.) In so doing,

Herrick effectively changed his estimate as to how often Mr. Rhyne used Kutzit from

one hour per day, one day per week to one hour per day, one day every other week.

Therefore, the Court concludes that Herrick’s assessment of Mr. Rhyne’s benzene

exposure from using Kutzit at Setzer’s is based on a reliable methodology.

                    iii.   Exposure from Using Kutzit at Duke Energy

      Savogran challenges Herrick’s reliance on Young et al. (1978) to calculate Mr.

Rhyne’s benzene exposure from using Kutzit at Duke Energy.            For the reasons

discussed above, the Court concludes that Young et al. (1978) provides a reliable basis

for Herrick’s exposure calculations.

      Savogran also argues that Herrick’s assessment of Mr. Rhyne’s exposure to

benzene from using Kutzit at Duke Energy is based on speculation because there is

no evidentiary support for Herrick’s assumption that Mr. Rhyne used Kutzit at Duke

Energy from 1985 to 1998.

      Mr. Rhyne testified that his use of Kutzit during his employment with Duke

Energy was limited to his time as a maintenance mechanic. (Doc. No. 214-2, at 323:2–

9.) Mr. Rhyne further testified that he became a maintenance mechanic in 1985 and

continued as a maintenance mechanic until 1998 when he became a maintenance

supervisor.   (Doc. No. 214-2, at 323:14–16, 426:9–16.)         Accordingly, there is

evidentiary support for Herrick’s estimate that Mr. Rhyne used Kutzit at Duke



                                          48

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 48 of 57
Energy from 1985 to 1998, and Herrick’s assessment of Mr. Rhyne’s benzene exposure

from using Kutzit at Duke Energy is based on a reliable methodology.

             4.    Defendants’ General Argument for Exclusion

       All Defendants argue that Herrick’s exposure assessment is unreliable because

he excluded exposures from certain products for which there was sufficient evidence

and included exposures from certain products for which there was insufficient

evidence. Specifically, Defendants contend that Herrick excluded exposures from Mr.

Rhyne’s use of Tap Magic and Spotcheck even though Mr. Rhyne testified to using

those products, and included exposures from Mr. Rhyne’s use of CRC 3-36 even

though there was insufficient evidence that the CRC Industries product used by Mr.

Rhyne was CRC 3-36.

       Defendants’ argument is not persuasive. Herrick explained that he did not

calculate Mr. Rhyne’s benzene exposure from Tap Magic because although an April

1992 approved chemical list for Duke Energy’s McGuire facility included a Tap Magic

product, several Material Safety Data Sheets18 for Tap Magic products report a

composition of petroleum distillates ranging from 40 to 75%. (Doc. No. 148-3, at 30.)

As the record does not indicate which of those Tap Magic products Mr. Rhyne used,

Herrick did not estimate Mr. Rhyne’s benzene exposure from his use of Tap Magic.

(Doc. No. 148-3, at 30; Doc. No. 201-3, at 51:20–52:2.) The same is true of Spotcheck.




18 A Material Safety Data Sheet is a document produced in compliance with the
hazard communication standard and is used by manufacturers and industry readers
as a means of communicating information to users of the product. (Doc. No. 201-3, at
308:10–18.)
                                         49

     Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 49 of 57
Although Spotcheck was on the April 1992 approved chemical list, Herrick was

unable to obtain a Material Safety Data Sheet for Spotcheck from the relevant time

period, and the record did not otherwise indicate the composition of the product. (Doc.

No. 148-3, at 30–31; Doc. No. 201-3, at 52:3–22, 53:15–21.) Accordingly, Herrick did

not estimate Mr. Rhyne’s benzene exposure from his use of Spotcheck. (Doc. No. 148-

3, at 31; Doc. No. 201-3, at 52:14–18.)

      While the Court ultimately granted summary judgment in favor of former

Defendant CRC Industries, Inc. because there was insufficient evidence that the CRC

Industries product used by Mr. Rhyne was CRC 3-36, Herrick’s inclusion of that

product as a source of benzene exposure goes to the weight of Herrick’s opinion, rather

than its admissibility. See Bresler, 855 F.3d at 195 (stating that “questions regarding

the factual underpinnings of the [expert’s] opinion affect the weight and credibility of

the [witness’s] assessment, not its admissibility” (quotation marks omitted)).

                                    *      *      *

      Therefore, the Court concludes that Herrick’s exposure assessment is based on

sufficient data and the product of a reliable methodology.          The Court denies

Defendants’ motions to exclude Herrick’s testimony.

      F.     Petty

      Defendants move to exclude the expert testimony of Petty, whom Plaintiffs

offered as their exposure expert when the case was pending in Pennsylvania state

court. Plaintiffs did not file a response to Defendants’ motion, but as previously

discussed, Plaintiffs did not identify Petty as an expert when they refiled this case in



                                          50

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 50 of 57
this Court. Moreover, Plaintiffs concede that “Petty has been withdrawn as an expert

and his calculations have no bearing on this case now.”       (Doc. No. 218, at 23.)

Therefore, the Court grants Defendants’ motion to exclude Petty’s expert testimony.

IV.     PLAINTIFFS’ MOTIONS

        Plaintiffs move to exclude certain testimony of defense expert John W.

Spencer. Plaintiffs also move to exclude evidence of radiation exposure and a genetic

defect as alternative causes of AML.

        A.    Motion to Exclude Spencer’s Expert Testimony

        Mr. Rhyne testified that during his employment with Duke Energy, he used

Liquid Wrench to cool hot couplings and pipe. (Doc. No. 209-1, at 268:1–3.) Put

differently, Mr. Rhyne testified that he used Liquid Wrench as a metal coolant. In

his expert report, Spencer opines that it is unlikely that Mr. Rhyne used Liquid

Wrench as he described. (Doc. No. 193-2, at 39.) Plaintiffs move to exclude that

opinion, arguing it is an impermissible attack on Mr. Rhyne’s credibility. The Court

agrees.

        “The assessment of a witness’s credibility . . . is usually within the jury’s

exclusive purview. Thus, in the absence of unusual circumstances, Rule 702 renders

inadmissible expert testimony on issues of witness credibility.” United States v.

Lespier, 725 F.3d 437, 449 (4th Cir. 2013) (quotation marks and citation omitted). In

opining that it is unlikely Mr. Rhyne used Liquid Wrench as he testified to using it,

Spencer plainly calls into question Mr. Rhyne’s credibility. Exclusion of his opinion

is appropriate on that basis alone.



                                          51

      Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 51 of 57
      The Court further concludes that Spencer’s opinion is not the product of

reliable methods. The basis for Spencer’s opinion that Mr. Rhyne likely did not use

Liquid Wrench as a metal coolant is (1) using Liquid Wrench in that manner may

have caused a fire, and (2) there were more suitable products for such use that were

available to Mr. Rhyne. (Doc. No. 193-2, at 39.) Even if Spencer’s opinion concerned

a matter appropriate for expert testimony, his opinion is not reliable—“there is

simply too great an analytical gap between the data and the opinion proffered.” Doe,

440 F. Supp. 2d at 471. That using Liquid Wrench as a metal coolant may have

caused a fire and that there were more suitable products for such use that were

available to Mr. Rhyne reliably support a conclusion that Mr. Rhyne should not have

used Liquid Wrench as a metal coolant, but those facts do not reliably support

Spencer’s offered opinion that Mr. Rhyne did not in fact use Liquid Wrench as a metal

coolant.   Therefore, the Court grants Plaintiffs’ motion and excludes Spencer’s

opinion that it is unlikely that Mr. Rhyne used Liquid Wrench as he described.

      B.     Motion to Exclude Evidence of Radiation Exposure as an Alternative
             Cause

      Plaintiffs move to exclude evidence that radiation exposure can cause AML or

that radiation exposure caused Mr. Rhyne’s AML. As discussed above, Mr. Rhyne

was exposed to radiation during his employment with Duke Energy, and the experts

agree that, at certain levels, radiation exposure is a risk factor for AML.      But

Plaintiffs’ specific causation experts ruled out radiation exposure as an alternative

cause of Mr. Rhyne’s AML, and defense experts Pyatt and Kaden testified that Mr.

Rhyne’s radiation exposure was insufficient to cause his AML. And while Defendants

                                         52

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 52 of 57
concede that they do not offer radiation exposure as an alternative cause of Mr.

Rhyne’s AML, Defendants nonetheless contend that Mr. Rhyne’s radiation exposure

is relevant to the reliability of, and weight that should be given to, Plaintiffs’ specific

causation experts’ opinions that exposure to benzene caused his AML. The Court

disagrees.

       Relevant evidence—that which has a tendency to make a fact of consequence

more or less probable than it would be without the evidence—is generally admissible.

Fed. R. Evid. 401–402.      Courts may exclude relevant evidence, however, if its

probative value is substantially outweighed by the danger of unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence. Fed. R. Evid. 403.

       Plaintiffs’ and Defendants’ experts agree that Mr. Rhyne’s radiation exposure

was insufficient to have caused his AML, and Plaintiffs’ specific causation experts

considered and ruled out Mr. Rhyne’s radiation exposure as an alternative cause.

While “[t]he alternative causes suggested by a defendant affect the weight that the

jury should give the expert’s testimony,” Westberry, 178 F.3d at 265, Defendants do

not suggest that radiation exposure was an alternative cause of Mr. Rhyne’s AML.

For this reason, evidence of radiation exposure as an alternative cause of AML in

general and Mr. Rhyne’s AML is not relevant. In addition, allowing evidence of Mr.

Rhyne’s radiation exposure and radiation exposure generally as a cause of AML

would likely confuse the issues, mislead the jury, and cause undue delay. Therefore,

the Court concludes that evidence of radiation exposure as a cause of AML or that



                                            53

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 53 of 57
radiation exposure caused Mr. Rhyne’s AML is irrelevant. The Court alternatively

concludes that the probative value of such evidence is substantially outweighed by

the danger of confusing the issues, misleading the jury, and causing undue delay.

The Court grants Plaintiffs’ motion to exclude evidence that radiation exposure can

cause AML or that radiation exposure caused Mr. Rhyne’s AML.

      C.     Motion to Exclude Evidence of a Genetic Defect as an Alternative Cause

      Plaintiffs move to exclude evidence of Mr. Rhyne’s sister’s AML and evidence

that a genetic defect can cause AML or that a genetic defect caused Mr. Rhyne’s AML.

The basis for Plaintiffs’ motion is essentially the same as that for their motion to

exclude evidence of radiation exposure as an alternative cause—that no defense

expert has opined that Mr. Rhyne’s AML was familial.

      While the experts agree that Mr. Rhyne’s radiation exposure was insufficient

to cause his AML, the genetic tests necessary to confirm the presence of genetic

defects commonly found in familial AML were not done. As a result, although the

Court has concluded that Plaintiffs’ specific causation experts adequately considered

the possibility that Mr. Rhyne’s AML was familial such that their differential

diagnoses were reliable, no expert could definitively rule out that Mr. Rhyne’s AML

was familial. And as discussed above, the inability of Plaintiffs’ specific causation

experts to conclusively rule out familial AML goes to the weight that the jury should

give those opinions.   Cooper, 259 F.3d at 202 (stating that “the alternative causes

suggested by a defendant normally affect the weight that the jury should give the

expert’s testimony and not the admissibility of that testimony”).



                                         54

    Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 54 of 57
       Evidence of Mr. Rhyne’s sister’s AML and the lack of genetic tests confirming

or refuting the existence of genetic defects commonly found in familial AML is thus

relevant to whether Mr. Rhyne’s AML was familial—a fact that, unlike Mr. Rhyne’s

radiation exposure, is still of consequence to determining this action. Of course,

Plaintiffs will be permitted to rebut this evidence with evidence that familial AML is

rare and normally presents in patients much younger than Mr. Rhyne. It will then

be left to the jury to consider and weigh this evidence as to the cause of Mr. Rhyne’s

AML.    Therefore, the Court denies Plaintiffs’ motion to exclude evidence of Mr.

Rhyne’s sister’s AML and evidence of a genetic defect as a cause of AML generally or

Mr. Rhyne’s AML.

V.     CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    Defendants’ motions to exclude the testimony of Plaintiffs’ experts are

             GRANTED in part and DENIED in part.

             a.    USS’s and Safety Kleen’s motions to exclude Infante’s expert

                   testimony, (Doc. Nos. 186, 195), are GRANTED as to Infante’s

                   offered opinion on specific causation, and such opinion is

                   excluded. The motions are DENIED in all other respects.

             b.    USS’s and Safety Kleen’s motions to exclude Harrison’s expert

                   testimony, (Doc. Nos. 188, 192), are DENIED.

             c.    USS’s motion to exclude Gore’s expert testimony, (Doc. No. 182),

                   is GRANTED as to Gore’s quiescent stem cell opinion, and such



                                         55

     Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 55 of 57
               opinion is excluded. The motion is DENIED in all other respects.

       d.      Safety Kleen’s motion to exclude Gore’s expert testimony, (Doc.

               No. 190), is DENIED.

       e.      USS and Safety Kleen’s joint motion to exclude Herrick’s expert

               testimony, (Doc. No. 197), and Savogran’s motion to exclude

               Herrick’s expert testimony, (Doc. No. 203), are DENIED.

       f.      USS and Safety Kleen’s joint motion to exclude Petty’s expert

               testimony, (Doc. No. 184), is GRANTED, and Petty will not be

               permitted to testify at trial.

  2.   Plaintiffs’ evidentiary motions are GRANTED in part and DENIED in

       part.

       a.      Plaintiffs’ motion to exclude Spencer’s expert testimony, (Doc. No.

               193), is GRANTED, and Spencer’s opinion that it is unlikely Mr.

               Rhyne used Liquid Wrench as he described is excluded.

       b.      Plaintiffs’ motion to exclude evidence of radiation exposure as an

               alternative cause, (Doc. No. 198), is GRANTED, and the Court

               excludes evidence that radiation exposure can cause AML or

               caused Mr. Rhyne’s AML.

       c.      Plaintiffs’ motion to exclude evidence of Mr. Rhyne’s sister’s AML

               and a genetic defect as an alternative cause, (Doc. No. 200), is

               DENIED.




                                      56

Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 56 of 57
                    Signed: July 23, 2020




                                      57

Case 3:18-cv-00197-RJC-DSC Document 249 Filed 07/23/20 Page 57 of 57
